EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toshikatsu Imaizumi on 10/28/2021 and confirmed via voice mail on 10/29/2021.
The application has been amended as follows: 
in claim 1, line 11: “a subject” was changed to “the subject”;
in claim 1, line 12: “predetermined mixture normal distribution function” was changed to “a predetermined mixture normal distribution function”;
in claim 1, line 13: “Kullback-Leibler divergence” was changed to “a Kullback-Leibler divergence”;
in claim 1, line 20: “information” was inserted after “visual sensitivity”;
in claim 1 line 22: “information” was inserted after “visual sensitivity”;
in claim 2, line 3: “a basis of” was changed to “a basis of an”;
in claim 2, line 11: “the information for specifying” was changed to “information for specifying”;
in claim 3, line 3: “a basis of” was changed to “a basis of an”; and
in claim 3, line 10: “information” was inserted after “visual sensitivity”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
35 USC § 101 Analysis
Claims 1-5 are patent eligible.  For example, the recitation “for a subject who undergoes the visual field test for a first time, sets posterior distribution by using predetermined mixture normal distribution function, and repeats a step of calculating Kullback-Leibler divergence of the predetermined mixture normal distribution function and updating the parameters to minimize the Kullback-Leibler divergence, until the Kullback-Leibler divergence converges for the Bayesian inference” of claim 1 is not a mere abstract idea since it does not involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Claims 2-5 are patent eligible by virtue of their dependence from claim 1.
Prior Art Analysis
U.S. Patent Application Publication No. 2010/0007851 (Lu)(previously cited) teaches a visual field test assistance apparatus which assists a tester who performs a visual field test, the apparatus comprising: a processor which
acquires parameters of a predetermined mixture distribution used in Bayesian inference, the parameters being learned with reference to visual field test result information obtained through the visual field test in the past (paragraphs 0012-0019, 0036-0037, 0044-0048, 0074, 0077, 0100, and 0198 of Lu),
calculates an inference test result vector representing a Bayesian inference result of the visual sensitivity to be obtained by the visual field test at each of the plurality of test points arranged within the previously assumed visual field range, by the Bayesian inference, in which the predetermined mixture distribution with the acquired parameters is used as a prior-distribution of the Bayesian inference (paragraphs 0012-0019, 0036-0037, 0044-0048, 0074, 0077, 0100, and 0198 of Lu), and
performs an information output process on a basis of the inference test result vector obtained by the inference (paragraphs 0012-0019, 0036-0037, 0044-0048, 0074, 0077, 0100, and 0198 of Lu), 
U.S. Patent Application Publication No. 2015/0150444 (Bex)(previously cited) teaches a visual field test assistance apparatus which assists a tester who performs a visual field test, the apparatus comprising: a processor which
acquires parameters of a predetermined mixture distribution used in Bayesian inference, the parameters being learned with reference to visual field test result information obtained through the visual field test in the past (paragraphs 0005-0010, 0035-0038, 0048-0055, 0060, and 0064 of Bex; FIGS. 4 and 6 of Bex), 
calculates an inference test result vector representing a Bayesian inference result of the visual sensitivity to be obtained by the visual field test at each of the plurality of test points arranged within the previously assumed visual field range, by the Bayesian inference, in which the predetermined mixture distribution with the acquired parameters is used as a prior-distribution of the Bayesian inference (paragraphs 0005-0010, 0035-0038, 0048-0055, 0060, and 0064 of Bex; FIGS. 4 and 6 of Bex), and
performs an information output process on a basis of the inference test result vector obtained by the inference (paragraphs 0005-0010, 0035-0038, 0048-0055, 0060, and 0064 of Bex; FIGS. 4 and 6 of Bex). 
The prior art does not teach or suggest “the visual field test result information including information of visual sensitivity information obtained at each of a plurality of test points arranged within a previously assumed visual field range…[a processor which] each time the visual sensitivity information at one or more of the plurality of the test points arranged within the previously assumed visual field range is obtained, updates the prior-distribution using the obtained visual sensitivity [and] calculates a partial inference test result vector representing a Bayesian inference result of the visual sensitivity with taking advantage of the prior-distribution and the posterior distribution to be obtained by the visual field test at a test point at which no test result has been obtained at a time of the process of calculating the partial inference test result vector, by the Bayesian inference” along with the other features of claim 1.  Thus, claim 1 is allowable over the prior art.
Claims 2-5 are allowable by virtue of their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW KREMER/Primary Examiner, Art Unit 3791